Title: From George Washington to Thomas Brereton, 20 April 1786
From: Washington, George
To: Brereton, Thomas

 

Sir,
Mt Vernon 20th Apl 1786

Within these few days I have received your letter of the 12th, & some time ago, I recollect to have been favored with another letter from you, which in the hurry of business got overlooked.
It is now more than two years, since indirectly I obtained a sight of the deceas’d Mrs Savage’s will—I then thought, & still do think it strange that the Executors of this will, should never have made any official communication thereof to the Trustees of that Lady in this country; nor have made any direct enquiry concerning the situation of her affairs here. These may be summed up in a few words; & will be found to be as follows.
When matters came to extremity between Doctr Savage & his wife—& Mr Fairfax & myself were obliged to put the trust Bond in suit to recover her annuity; the Doctor made use of all the chicanery of Law & Lawyers, to procrastinate the Suit; which the tardiness of our Courts (& during one period of the revolution the suspension of justice) but too well enabled him to effect. It was therefore long before a judgment at common Law could be obtained; & this was no sooner done, than he threw the matter into Chancery, where I am told, for I have had no share in the management of this business for the last ten years, (that is since I took the command of the American forces) it has lain ever since. I believe Mr Fairfax has done every thing in his power to bring the matter to issue; & I have heard, I think from himself, that there is now a probability of its happening soon. With great truth I can assure you that not one farthing of Mrs Savage’s annuity was ever paid to the Trustees; whilst we have been obliged to advance money out of our own pockets to carry on the prosecution—& whilst, moreover, from a representation of the distress that Lady was involved in, I gave her a Bill to the amot of £53—on Jas Gildart Esqr. of Liverpool—which is still due to me.
This is the best Accot I am able to give you of the Trust, & you are at liberty to communicate the purport of it to Mrs Innis. I am &c.

G: Washington

